DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 06/24/2019, wherein claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 12 and 19 are objected to because of the following informalities:  
The claims recite “wherein the scheduling algorithm utilizes an over-the-air download requirement specifies a network over which the file is to be downloaded” but should read “wherein the scheduling algorithm utilizes an over-the-air download requirement that specifies a network over which the file is to be downloaded”.
Appropriate correction is required.


Double Patenting
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moeller et al. (US 2016/0371077), hereinafter Moeller.  
Regarding claim 1, Moeller discloses an over-the-air file distribution system comprising: 
a processor (Moeller, [0208]: server); and 
Moeller, [0208]: server)
determining, based upon a scheduling algorithm, a schedule by which a file is to be distributed over-the-air to a plurality of connected cars (Moeller, Fig. 15, [0164], [0208]: manager software (scheduling algorithm) selects an update schedule for wirelessly (over-the-air) downloading a differential update package/DUP (file) to a target vehicle group (connected cars)), 
obtaining the file (Moeller, [0208]: generating the DUP (file)), and 
distributing, over-the-air, the file to the plurality of connected cars in accordance with the schedule (Moeller, [0208]: wirelessly downloading the DUP (file) to a TCU in each vehicle of the target vehicle group (connected cars)).
Regarding claim 8, Moeller discloses a method comprising: 
determining, by an over-the-air file distribution system comprising a processor (Moeller, [0208]: server), based upon a scheduling algorithm, a schedule by which a file is to be distributed over-the-air to a plurality of connected cars (Moeller, Fig. 15, [0164], [0208]: manager software (scheduling algorithm) selects an update schedule for wirelessly (over-the-air) downloading a differential update package/DUP (file) to a target vehicle group (connected cars)); 
obtaining, by the over-the-air file distribution system, the file (Moeller, [0208]: generating the DUP (file)); and 
distributing, by the over-the-air file distribution system, over-the-air, the file to the plurality of connected cars in accordance with the schedule (Moeller, [0208]: wirelessly downloading the DUP (file) to a TCU in each vehicle of the target vehicle group (connected cars)).
Regarding claim 16, the limitations have been addressed in the rejection of claim 1, and furthermore, Moeller discloses a computer-readable storage medium comprising computer-executable instructions that, when executed by a processor, causes the processor to perform operations (Moeller, [0208]: server).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Clark (US 2013/0114422).
Regarding claim 2, Moeller discloses a plurality of connected cars (Moeller, [0208]: target vehicle group)) but does not explicitly disclose wherein the scheduling algorithm utilizes a schedule time requirement that specifies a percentage of the plurality of connected cars to be scheduled to receive the file over-the-air within a defined time window after the file is made available.
However, Clark discloses wherein the scheduling algorithm utilizes a schedule time requirement that specifies a percentage of the plurality to be scheduled to receive the file over-the-air within a defined time window after the file is made available (Clark, [0015]-[0016], [0045]-[0047]: update scheduler (scheduling algorithm) transmits invitations to portable computing devices to retrieve update data (file) during a first event (time window)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moeller and Clark before him or her before the effective filing date of the claimed invention, to modify a method for remotely updating vehicles in mass by over-the-air wireless communication of update packages to vehicles as taught by Moeller, to include enabling a predetermined percentage of devices to receive updates during a first event/time interval as taught by Clark.  Once Clark’s teaching is incorporated into Moeller, Moeller’s manager software (scheduling algorithm) would schedule a predetermined percentage of vehicles to receive the DUP (file) during a specific time interval.  The motivation for doing so would have been to prevent network usage from exceeding a threshold bandwidth, which may impair performance of one or more services or result in additional costs being incurred during updating (Clark, [0005]-[0006], [0058]).
Regarding claims 9 and 17, the limitations have been addressed in the rejection of claim 2.

Claims 4-5, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Kalke et al. (US 2013/0217379), hereinafter Kalke.
Regarding claim 4, Moeller does not explicitly disclose wherein the scheduling algorithm utilizes an over-the-air download requirement specifies a network over which the file is to be downloaded.
However, Kalke discloses wherein the scheduling algorithm utilizes an over-the-air download requirement specifies a network over which the file is to be downloaded (Kalke, [0022], [0027], [0039]: Device update server determines, based on instructions in a device update file (scheduling algorithm), how to handle over-the-air device updates.  The device update file specifies Wi-Fi and 3G as the required transport types (networks) for downloading a device update (file)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moeller and Kalke before him or her before the effective filing date of the claimed invention, to modify a method for remotely updating vehicles in mass by over-the-air wireless communication of update packages to the vehicles as taught by Moeller, to include requiring the update to take place over specific transport types as taught by Kalke.  The motivation for doing so would have been to facilitate offering transport types other than the transport type of the device update server’s network, in order to conserve the resources of that network (Kalke, [0023]).
Regarding claim 5, Moeller does not explicitly disclose wherein the network comprises a cellular network or a WI-FI network.
However, Kalke discloses wherein the network comprises a cellular network or a WI-FI network (Kalke, [0005], [0027]: instructions/device update file specifies 3G and Wi-Fi as the required transport type (network) for downloading a device update).
Kalke, [0023]).
Regarding claims 12 and 13, the limitations have been addressed in the rejections of claims 4 and 5, respectively.
Regarding claim 19, Moeller does not explicitly disclose wherein the scheduling algorithm utilizes an over-the-air download requirement specifies a network over which the file is to be downloaded; wherein the network comprises a cellular network or a WI-FI network.
However, Kalke discloses wherein the scheduling algorithm utilizes an over-the-air download requirement specifies a network over which the file is to be downloaded (Kalke, [0022], [0027], [0039]: Device update server determines, based on instructions in a device update file (scheduling algorithm), how to handle over-the-air device updates.  The device update file specifies Wi-Fi and 3G as the required transport types (networks) for downloading a device update (file)); wherein the network comprises a cellular network or a WI-FI network (Kalke, [0005], [0027]: instructions/device update file specifies 3G and Wi-Fi as the required transport type (network) for downloading a device update).
Kalke, [0023]).

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Kalke, and further in view of Maurya et al. (US 2010/0173622), hereinafter Maurya.
Regarding claim 6, Moeller discloses a plurality of connected cars (Moeller, [0208]: target vehicle group).
Moeller and Kalke do not explicitly disclose wherein the scheduling algorithm minimizes a number of the plurality of connected cars that are permitted to be connected to a same cell in the cellular network.
However, Maurya discloses wherein the scheduling algorithm minimizes a number of the plurality that are permitted to be connected to a same cell in the cellular network (Maurya, [0038]-[0039]: mechanism (scheduling algorithm) minimizes the number of devices downloading an update from a specific cell tower).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moeller, Kalke and Maurya before him or her before the effective filing date Maurya, [0042]).
Regarding claims 14 and 20, the limitations have been addressed in the rejection of claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Peng (US 2004/0098421).
Regarding claim 7, Moeller discloses a plurality of connected cars (Moeller, [0208]: target vehicle group), but does not explicitly disclose wherein the operations further comprise simulating performance of the scheduling algorithm prior to distributing, over-the-air, the file to the plurality of connected cars in accordance with the schedule.
However, Peng discloses wherein the operations further comprise simulating performance of the scheduling algorithm prior to distributing, over-the-air, the file to the plurality in accordance with the schedule (Peng, [0042], [0030]: upgrade system simulates the network traffic status (performance) that would result from transferring a file to mobile devices (i.e. over-the-air) according to a delivery schedule, prior to transferring the file).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moeller and Peng before him or her before the effective filing date of the claimed invention, to modify a method for remotely updating vehicles in mass by over-the-air wireless communication of update packages to the vehicles as taught by Moeller, to include simulating the impact of transferring an upgrade file to devices on network traffic as taught by Peng.  Once Peng’s teaching is incorporated into Moeller, Moeller’s system would simulate the distribution of updates to vehicles according to a delivery schedule in order to determine the impact on network traffic.  The motivation for doing so would have been to facilitate refining the delivery schedule using results of the simulation, in order to optimize network performance (Peng, [0019]).
Regarding claim 15, the limitations have been addressed in the rejection of claim 7.

Allowable Subject Matter
Claims 3, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not anticipate, teach or suggest, along with other limitations, a scheduling algorithm utilizing a schedule time requirement that specifies a number of ignition cycles within which download of a file is to be completed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickerson et al. (US 2015/0169311) discloses updating software across a fleet of vehicles (see [0035]-[0036]).  Dickerson also discloses determining a time window for scheduling a software update to a vehicle, and applying the software update during the scheduled time window (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESA M KENNEDY/Examiner, Art Unit 2458